DETAILED ACTION
Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election of group I, species B, claims 1-8 and 17 in the reply filed on 08/26/22 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
3.	The prior art documents submitted by applicant in the Information Disclosure Statements filed on 10/02/20, 06/22/21, 05/18/22 and 06/03/22, have all been considered and made of record (note the attached copy of form PTO-1449).

Drawings
4.	The drawings, filed on 10/02/20, are accepted.

Specification
5.	Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

7.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	Claim 1 is rejected under 35 U.S.C. 103(a) as being unpatentable over Theuerkorn (US 2016/0209602 A1) in view of Lee (US 2017/0205588 A1).
With respect to claim 1, Theuerkorn (figures 3-6) discloses a boot (70) for a fiber optic connector (10), the fiber optic connector having a housing (20), at least a fiber optic ferrule (12), and a crimp body (24), the boot comprising a center portion (124) having a front end and a back end (figures 5-6), a first longitudinal opening (figure 5) extending between the front end and the back end to receive a portion of the crimp body (64) and a fiber optic cable (50) (figures 3- 5); a back portion (74) attached to the center portion (124) and extending away from the front end of the center portion (124, figures 5-6), the back portion (74) defining a second longitudinal opening that is in communication with the first longitudinal opening (see figures 5-6 and [0028]); and a front extension portion (72 at 108) connected to the center portion (124) and engageable with the fiber optic connector (10), the front extension portion (72 at 108) extending forward and beyond the front end of the center portion (124) and having at least one latch (90) to engage a receptacle (an adapter [0004]).
Theuerkorn does not explicitly disclose the fiber optic connector having at least two fiber optic ferrules.
However, Lee (figure 1) teach a fiber optic connector (10) having at least two fiber optic ferrules (20, 22, figure 1). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Theuerkorn to include the fiber optic connector having at least two fiber optic ferrules (accordance with the teaching of Lee) for the purpose of providing a fiber optic connector to enable high-density interconnects ([0029]).

	
    PNG
    media_image1.png
    717
    553
    media_image1.png
    Greyscale

10.	Claim 2 is rejected under 35 U.S.C. 103(a) as being unpatentable over Theuerkorn and Lee (as cited above), as applied to claim 1 above, and further in view of Veatch et al. (US 2014/0169727 A1).
With respect to claim 2, Theuerkorn (figures 3-6) and Lee (figure 1) disclose the boot (70) is connectable to one of a first side and a second side of the fiber optic connector (10).
 Theuerkorn and Lee do not explicitly disclose the boot is connectable to one of a first side and a second side of the fiber optic connector to determine a polarity of the fiber optic connector.
However, Veatch et al. teach a fiber optic connector including the boot is connectable to one of a first side and a second side of the fiber optic connector to determine a polarity of the fiber optic connector ([0028-0030]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination by including the above features (accordance with the teaching of Veatch et al.) for the purpose of preventing damage to the optic fiber ([0029]).
11.	Claim 17 is rejected under 35 U.S.C. 103(a) as being unpatentable over Theuerkorn and Lee (as cited above), as applied to claim 1 above, and further in view of Andrus et al. (US 2017/0192180 A1).
With respect to claim 17, Theuerkorn (figures 3-6) and Lee (figure 1) disclose the boot (70) having the back portion (74).
 Theuerkorn and Lee do not explicitly disclose the back portion has grasping portions to allow a user to push and pull on the boot.
However, Andrus et al. teach a fiber optic connector having the boot including the back portion has grasping portions to allow a user to push and pull on the boot ([0023]). Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device of the above combination by including the boot including the back portion has grasping portions to allow a user to push and pull on the boot (accordance with the teaching of Andrus et al.) for the purpose of providing strain relief for the optical fibers ([0023]).

Allowable Subject Matter
12.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art of record fails to disclose the boot, further comprising a first engagement member to cooperate with a corresponding second engagement member on the crimp body to removably attach the boot to the crimp body as recited in claim 3.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ho et al. (US 20190154930 A1) disclose a connector assembly. Lee (US 10191227 B2) discloses a fiber optic connector includes at least one ferrule configured to support at least one optical fiber.
14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on (571) 270-1739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2874